Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Amendments/Claims
This Office Action Correspondence is in response to applicant’s amendments filed 27 Dec 2021.
Claims 1, 3-19 are pending. Claim 1 and 13 are amended. Claim 2 is cancelled. Claims 16-19 are new.
Drawing objections are withdrawn in light of replacement drawings and amendments to the Specification filed 27 Dec 2021.
Amendments to the specification filed 27 Dec 2021 are acknowledged and accepted.
U.S.C. 112(b) rejection of claim 13 is withdrawn in light of amendments to the claims. 
Claim Objections
Claims 16, 18 and 19 are objected to because of the following informalities: 
 Claim 16 limitation "wherein the insulating material surrounded the third electrode" should read as "wherein the insulating material surrounding the third electrode" to correct for typographical/grammatical error.
Claim 18 and 19 "the insulating adhesive layer 3" should read as "the insulating adhesive layer [[3]]" to correct for the typographical error.
 Appropriate correction is required. 
Claim Interpretation
Claim 1 limitation “third electrode for RF electrode or LC adjustment between the electrostatic chuck part and the cooling base part” is interpreted as a third electrode capable or configured
Claim 7 limitation “fourth electrode for RF electrode or LC adjustment” is interpreted as a fourth electrode capable or configured to transmit RF voltage/power OR adjust inductance or capacitance, in light of Fig. 4 and paragraph [0063], [0070]-[0074].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 (and depending claims 17-19) and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, limitation “wherein the organic insulating material surrounding the third electrode is an insulating adhesive layer including a first, a second and a third insulating adhesive layers” is unclear and confusing whether this “insulating adhesive layer” is the same or different from “an adhesive layer that bonds the electrostatic chuck part and the cooling base part” of claim 1. The recitation in claim 16 appears to be claiming an additional adhesive layer. However, in light of Fig. 1 and paragraph [0035]-[0037], it appears that “an adhesive layer that bonds the electrostatic chuck part and the cooling base part” of claim 1 is the same as “an insulating adhesive layer” of claim 16.
For the purpose of examination, the above discussed limitation shall be interpreted as “wherein the organic insulating material surrounding the third electrode is [[an]] the adhesive layer wherein the adhesive layer is insulating and includes a first, a 
In light of the above, depending claims 17-19 are also rejected at least due to dependency on rejected claim 16.
Regarding claim 17, limitation “the inner peripheral portion of the disk of the insulating adhesive layer” has insufficient antecedent basis in the claim since this is the first recitation of “the inner peripheral portion” and “the disk” in the claims.
For the purpose of examination, the aforementioned limitation shall be interpreted as “[[the]] an inner peripheral portion of [[the]] a disk of the insulating adhesive layer.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”) in view of Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1) and Moriya et al. (US 2016/0036355 A1).
Regarding claim 1 Tandou teaches an electrostatic chuck device (comprising sample stage 101, Fig. 1, 2, 5) comprising:
an electrostatic chuck part (comprising sintered body 3, Fig. 2 and 5, paragraph [0043]; comprising electrostatic chuck 102, Fig. 3A and 3B, paragraph [0047]) having a sample mounting surface (comprising top surface of 3, Fig. 2; comprising top surface of 3-1, Fig. 3A and 3B) on which a sample (comprising sample 4, Fig. 2, 3A, 3B, 5) is 
a cooling base part (comprising electrode block 1, Fig. 2 and 5, paragraph [0043]) placed on a side opposite to the sample mounting surface (i.e. top surface of 3, Fig. 2) with respect to the electrostatic chuck part to cool the electrostatic chuck part (paragraph [0045], since paragraph [0045] teaches that the cooling base part 1 cools the sample 4 which is on the electrostatic chuck 3, the cooling base part 1 is understood to be cooling both the electrostatic chuck part 3 and sample 4); and
an adhesive layer (comprising first adhesive layer 2, Fig. 2 and 5, paragraph [0043]) that bonds the electrostatic chuck part (comprising 3, Fig. 2 and 5) and the cooling base (comprising 1, Fig. 2 and 5) part together (paragraph [0043]), 
wherein the cooling base part (comprising 1, Fig. 2 and 5) has a function of a second electrode that is an RF electrode (paragraph [0044]),
 the electrostatic chuck device further comprises a third electrode for RF electrode (comprising metal conductor 9, Fig. 5, paragraph [0065],[0068]; as understood from paragraph [0068], electrode 9 functions to make more uniform the high-frequency/RF power distribution) between the electrostatic chuck part (comprising 3, Fig. 5) and the cooling base part (comprising 1, Fig. 5), and the third electrode (comprising 9, Fig. 5) is bonded to the electrostatic chuck part (comprising 3, Fig. 5; electrode 9 is bonded to electrostatic chuck part 3 via first adhesive layer 2, paragraph [0069]) and the cooling base part (comprising 1, Fig. 5; electrode 9 is bonded to cooling base part 1 via insulator 10, paragraph [0065]) and insulated from the cooling base part (claim 5, paragraph [0065]; additionally paragraph [0075], a modification of Fig. 5 wherein the electrode 9 is connected directly to high frequency power source 5 without conductive layer 11, therefore electrode 9 would be electrically insulated from cooling block part 1 via insulator 10 in the modification described in paragraph [0075]).
Tandou does not explicitly teach the third electrode is surrounded by an organic insulating material on a side surface thereof.
However, Tandou additionally teaches the third electrode (comprising 9, Fig. 5) is surrounded by insulating material including an adhesive layer (comprising 2, Fig. 5, paragraph [0069] discloses that adhesive layer 2 is insulating) and an insulator (comprising 10, Fig. 5, paragraph [0069]). Further, Tandou teaches providing an insulating adhesive layer on outer peripheral sides of a conductive member (comprising connection layer 11, Fig. 5, paragraph [0073]) to protect the conductive member from plasma (paragraph [0074]).
Additionally, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is surrounded on top and bottom surfaces by adhesion layers 4A and 70A (Fig. 1) comprising polyimide resin, silicon resin, or epoxy resin (wherein one of ordinary skill in the art can appreciate are organic insulating material) which have heat resistance (paragraph [0144]). Kosakai additionally teaches surrounding the side surface (i.e. peripheries) of the high-frequency/RF electrode (4, Fig. 1) with an adhesive layer (11, Fig. 1, paragraph [0125]).
Moriya teaches an organic adhesive layer (7, Fig. 1) configured to adhere and fix electrostatic chuck portion (4, Fig. 1) to the base (8, Fig. 1), wherein the organic adhesive layer (7, Fig. 1) surrounds a side surface of an electrode (comprising electrostatic adsorption electrode, Fig. 1) to protect the electrode from plasma or corrosive gas, wherein the organic adhesive layer comprises a silicone based resin which has excellent heat resistance, elasticity, and high plasma resistance (paragraph [0077]). Examiner notes that silicone resin is the same material disclosed in instant application paragraph [0036].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an organic insulating material such as silicone based resin to 
Regarding claim 3, Tandou in view of Kosakai and Moriya teach all the limitations of claim 1 as applied above and Tandou further teaches wherein the third electrode (comprising 9, Fig. 5) is provided between the sample mounting surface (comprising top of 3, Fig. 5) and the cooling base part (comprising 1, Fig. 5).
Regarding claim 4, Tandou in view of Kosakai and Moriya teach all the limitations of claim 1 as applied above including a third electrode (Tandou: comprising metal conductor 9, Fig. 5) and further teaches that the third electrode is bonded to the electrostatic chuck part (3, Fig. 5) with an adhesive layer (2, Fig. 5, paragraph [0069]).
Tandou is silent regarding the material of the adhesive layer 2 and thus does not explicitly teach “an organic material.”
However, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is bonded to the electrostatic chuck part (comprising 2, Fig. 1, paragraph [0125]) with  an adhesion layer (comprising 4A, Fig. 1) comprising of polyimide resin, silicon resin, or epoxy resin (wherein one of ordinary skill in the art can appreciate are organic material) which have heat resistance (paragraph [0144]).
Additionally, Moriya teaches an organic adhesive layer (7, Fig. 1) configured to adhere and fix electrostatic chuck portion (4, Fig. 1) to the base (8, Fig. 1), wherein the organic adhesive 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an organic insulating material such as silicone resin, or epoxy resin as the materials for the adhesive layer (Tandou: 2, Fig. 5) in view of teachings of Kosakai and Moriya in the apparatus of Tandou in view of Kosakai and Moriya as a known suitable alternative material for bonding a third electrode to the other electrostatic chuck components wherein the material would also have heat resistance (Kosakai: paragraph [0144]), elastic and resistant to plasma (Moriya: paragraph [0077]).Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 5, Tandou in view of Kosakai and Moriya teach all of the limitations of claim 1 as applied above including a third electrode (Tandou: comprising metal conductor 9, Fig. 5) and but does not explicitly teach that the third electrode is made of a nonmagnetical material.
However, Tandou teaches that the third electrode (comprising 9, Fig. 5) is configured to transmit RF/high frequency power (paragraph [0068],[0074]) and thus would be considered an RF or high-frequency electrode.
Further, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is an high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is a nonmagnetic material to suppress/prevent self-heating of the electrode due to high frequency enabling maintaining an in-plane temperature of the sample/substrate at a desired temperature (paragraph [0148]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nonmagnetic material for the material of the third electrode in view of teachings of Kosakai in the apparatus of Tandou in view of Kosaki and Moriya as a known suitable electrode material for an electrode for RF that would prevent/suppress self-heating of the electrode and enable maintaining an in-plane temperature of the sample/substrate at a desired temperature (Kosakai: paragraph [0148]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 6, Tandou in view of Kosakai and Moriya teach all of the limitations of claim 1 as applied above including a third electrode (Tandou: comprising metal conductor 9, Fig. 5) and which is a metal (Tandou: paragraph [0065]) but does not explicitly teach that the third electrode is a metal foil having a thickness of 5 µm to 500 µm. Note: “metal foil” is interpreted as a thin sheet or film of metal.
However, Tandou teaches that the third electrode (comprising 9, Fig. 5) is configured to transmit RF/high frequency power (paragraph [0068],[0074]) and thus would be considered an RF or high-frequency electrode. Additionally, Tandou teaches that the electrostatic chuck/sample stage is used in a plasma processing apparatus (abstract).
Additionally, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is a metal (paragraph [0148]) having a thickness of 20 µm to 1000 µm (paragraph [0152]). (Note: taught range overlaps with claimed range “5 µm to 500 µm”). Kosakai further teaches that if the thickness of the electrode (i.e. high-frequency electrode) is too large the heat capacity becomes too large and the thermal responsiveness of the sample/wafer which is placed on the electrostatic chuck deteriorates, while having a too thin third electrode (i.e. high-frequency electrode) unevenness of electric field 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the third electrode in view of teachings of Kosakai in the apparatus of Tandou in view of Kosakai and Moriya to optimize temperature control of the substrate/sample and optimize electric field distribution (paragraph [0152]) for uniform or optimized substrate/sample processing. Furthermore, limitation “metal foil” would be met since Tandou already teaches that the third electrode is a metal (paragraph [0065]) and in view of teachings of Kosakai (electrode 4 is a metal (paragraph [0148]) having a thickness of 20 µm to 1000 µm (paragraph [0152])) it would be considered a relatively thin metal and thus read on “foil.”
Regarding claim 16, see discussion regarding claim interpretation in U.S.C. 112 section above, Tandou in view of Kosakai and Moriya teach all of the limitations of claim 1 as applied above including an organic insulating material surrounding the third electrode (Tandou: 9, Fig. 5) but does not explicitly teach wherein the organic insulating material surrounding the third electrode is the adhesive layer wherein the adhesive layer is insulating and includes a first, a second and a third insulating adhesive layers.
However, Kosakai further teaches an adhesive layer (comprising adhesion layer 11 and adhesion layer 4A and adhesion layer 70A, Fig. 1) including a first (adhesion layer 4A), second (adhesion layer 11, Fig. 1) and third layer (adhesion layer 70A, Fig. 1), wherein the first and third layers (4A and 70A, Fig. 1) comprise silicone resin (paragraph [0143]-[0144]).
Further, Moriya silicone resin has excellent heat resistance, elasticity, and high plasma resistance (paragraph [0077]). Examiner notes that silicone resin is the same material disclosed in instant application paragraph [0036].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the organic insulating material surrounding the third electrode (Tandou: 9, Fig. 5) to be the adhesive layer wherein the adhesive layer is insulating and includes a first (Tandou: 2, Fig. 5), a second (Kosakai: 11, Fig. 1) and a third insulating adhesive layers (Kosakai: 70A, Fig. 1; Tandou: 10, Fig. 5) and to select silicone resin as a material of the adhesive layer (i.e. select a material of silicone resin for layer 2 and 10 of Tandou and surround the periphery of electrode 9 of Tandou with adhesive layer 11 of Kosakai which is selected to be silicone resin in view of teachings of Moriya) in view of teachings of Kosakai and Moriya in the apparatus of Tandou in view of Kosakai and Moriya as a known suitable alternative configuration of bonding/adhering an electrode to a chuck wherein the selected material would enable has excellent heat resistance, elasticity, and high plasma resistance (paragraph [0077])
Regarding claim 17, Tandou in view of Kosakai and Moriya teaches all of the limitations of claim 1 and 16 above wherein when combining the teachings of Kosakai and Moriya with the apparatus of Tandou the resulting apparatus would have a second adhesive layer (Kosakai: 11, Fig. 1) would having the third electrode (Kosakai: 4, Fig. 1; Tandou: 9, Fig. 5) at an inner portion of a disk of the insulating adhesive layer (Kosakai: 11, 4A, 70A, Fig. 1; Tandou: 2 and 10, Fig. 5).
Regarding claim 18, Tandou in view of Kosakai and Moriya teach all the limitations of claim 1 and 16 as applied above including an insulating adhesive layer which comprises silicone resin (see teachings of Kosakai and Moriya) wherein Moriya further teaches that silicone resin has elasticity (paragraph [0077]) which is the same material disclosed in the instant application paragraph [0036] as being a material having rubber elasticity.
Regarding claim 19, Tandou in view of Kosakai and Moriya teach all of the limitations of claim 1 and 16 as applied above including an insulating adhesive layer which comprises silicone resin (Kosakai: paragraph [0143]-[00144]; Moriya: paragraph [0077])
Claim 7, 8, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”) in view of Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1) and Moriya et al. (US 2016/0036355 A1) as applied above in claim 1, 3, 4, 5, 6 and further in view of Himori (US 2011/0031217 A1 hereinafter “Himori ‘217”).
Regarding claim 7, , Tandou in view of Kosakai and Moriya teach all of the limitations of claim 1 as applied above including an electrostatic chuck part (Tandou: comprising sintered body 3, Fig. 2 and 5, paragraph [0043]; comprising electrostatic chuck 102, Fig. 3A and 3B, paragraph [0047]) and cooling base part (Tandou: comprising electrode block 1, Fig. 2 and 5, paragraph [0043]), but does not explicitly teach a fourth electrode for RF electrode or LC adjustment is provided between the electrostatic chuck part and the cooling base part, and the fourth electrode is bonded to the electrostatic chuck part and the cooling base part and insulated from the cooling base part.
However, Himori ‘217 teaches and electrostatic chuck device (comprising electrostatic chuck 6, Fig. 1 and 3, paragraph [0020]) comprising a plurality of electrodes for RF (comprising 7b and 7a, Fig. 2; comprising bias distribution control electrodes 7a, 7b, 7c, Fig. 3, paragraph [0021]-[0024]),  wherein the plurality of electrode for RF (comprising 7a and 7b, Fig. 2; comprising 7a, 7b, 7c, Fig. 3) are located in the same horizontal plane between the mounting surface (i.e. top of 6b, Fig. 2 and 3) and the cooling base part (comprising support 4, Fig. 1, paragraph [0025]), the RF electrodes (comprising 7a, 7b, 7c, Fig. 3) are insulated (via insulator 6b, Fig. 2 and 3, paragraph [0021]) from the cooling base part (comprising support 4, Fig. 1, paragraph [0025]). Himori ‘217 further teaches that a peripheral portion of bias potential/distribution can be adjusted using the peripheral electrode for RF (comprising 7a, Fig. 2 and 3) enabling controlling bias distribution to improve intra-surface uniformity of the sample to be process (paragraph [0024],[0038]).
Additionally, Tandou teaches that the third electrode (comprising 9, Fig. 5) is used to make uniform the bias potential/distribution (paragraph [0068]) and that the third electrode is 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional electrode for RF (i.e. “fourth electrode for RF”; Himori ‘217: 7a or 7c, Fig. 3) in the same plane as the third electrode for RF (Tandou: 9, Fig. 5) such that the fourth electrode surrounds the third electrode and the fourth electrode is provided between the electrostatic chuck part and the cooling base part and bonded to the electrostatic chuck part and the cooling base part and insulated from the cooling base part in a similar manner as the third electrode in view of teachings of Himori ‘217 and Tandou in the apparatus of Tandou in view of Kosakai and Moriya as a known suitable alternative configuration of an electrostatic chuck which would enable increased control of bias distribution at the periphery of a sample to improve intra-surface uniformity of the sample to be processed (Tandou: paragraph [0024],[0038]).
Regarding claim 8, Tandou in view of Kosakai, Moriya, Himori ‘217 teaches all of the limitations of claim 7 above including a fourth electrode (see teachings of Himori ‘217 as applied above).
Tandou in view of Kosakai, Moriya, Himori ‘217 as applied above does not explicitly teach wherein the fourth electrode is surrounded by an organic insulating material.
However, when modifying Tandou in claim 7 above in view of teachings of Himori ‘217, the fourth electrode would be located in the same horizontal plane as the third electrode and provided in the electrostatic chuck devic in a similar manner as the third electrode, i.e. the third electrode (Tandou: comprising 9, Fig. 5) is surrounded by insulating material including an adhesive layer (Tandou: comprising 2, Fig. 9, paragraph [0069] discloses that adhesive layer 2 is insulating) and an insulator (Tandou: comprising 10, Fig. 5, paragraph [0069]).
Tandou does not explicitly teach that adhesive layer 2 and insulator 10 are “organic” materials.
However, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is surrounded by adhesion layers 4A and 70A (Fig. 1) comprising polyimide resin, silicon resin, or epoxy resin (wherein one of ordinary skill in the art can appreciate are organic insulating material) which have heat resistance (paragraph [0144]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an organic insulating material such as polyimide resin, silicon resin, or epoxy resin as the materials for the adhesive layer (Tandou: 2, Fig. 5) and the insulator (Tandou: 10, Fig. 5) to surround both the third and fourth electrodes in view of teachings of Kosakai in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 as a known suitable alternative material for insulating and bonding a third electrode to the other electrostatic chuck components wherein the material would also have heat resistance (Kosakai: paragraph [0144]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 10, Tandou in view of Kosakai, Moriya, and Himori ‘217 teaches all of the limitations of claim 7 as applied above including a fourth electrode (see teachings of Himori ‘217 as applied above).
Tandou in view of Kosakai, Moriya, and Himori ‘217 as applied above does not explicitly teach wherein the fourth electrode is bonded to the electrostatic chuck part with an organic material.
However, when modifying Tandou in claim 7 above in view of teachings of Himori ‘217, the fourth electrode would be located in the same horizontal plane as the third electrode and 
Tandou is silent regarding the material of the adhesive layer 2 and thus does not explicitly teach “an organic material.”
However, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is bonded to the electrostatic chuck part (comprising 2, Fig. 1, paragraph [0125]) with  an adhesion layer (comprising 4A, Fig. 1) comprising of polyimide resin, silicon resin, or epoxy resin (wherein one of ordinary skill in the art can appreciate are organic material) which have heat resistance (paragraph [0144]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an organic insulating material such as polyimide resin, silicon resin, or epoxy resin as the materials for the adhesive layer (Tandou: 2, Fig. 5) in view of teachings of Kosakai in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 as a known suitable alternative material for bonding a third electrode to the other electrostatic chuck components wherein the material would also have heat resistance (Kosakai: paragraph [0144]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 11
However, as applied above, the fourth electrode (Himori: ‘217: comprising bias distribution control electrodes 7a or 7c, Fig. 3, paragraph [0021]-[0024]) is configured to have RF power (paragraph [0022]) and thus would be considered an RF or high-frequency electrode.
Further, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the third electrode (comprising 4, Fig. 1) is a nonmagnetic material to suppress/prevent self-heating of the electrode due to high frequency enabling maintaining an in-plane temperature of the sample/substrate at a desired temperature (paragraph [0148]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nonmagnetic material for the material of the fourth electrode in view of teachings of Kosakai in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 as a known suitable electrode material for an electrode for RF that would prevent/suppress self-heating of the electrode and enable maintaining an in-plane temperature of the sample/substrate at a desired temperature (Kosakai: paragraph [0148]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding claim 12, Tandou in view of Kosakai, Moriya, and Himori ‘217 teaches all of the limitations of claim 7 as applied above including a fourth electrode (see teachings of Himori ‘217 as applied above),  but does not explicitly teach wherein the fourth electrode is a metal foil having a thickness of 5 µm to 500 µm.
However, as applied above, the fourth electrode (Himori: ‘217: comprising bias distribution control electrodes 7a or 7c, Fig. 3, paragraph [0021]-[0024]) is configured to have RF power (paragraph [0022]) and thus would be considered an RF or high-frequency electrode.
Additionally, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a metal foil (i.e. thin sheet of metal) as a material for the fourth electrode and to optimize the thickness of the fourth electrode in view of teachings of Kosakai in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 to enable optimized temperature control of the substrate/sample and optimized electric field distribution (paragraph [0152]) for uniform or optimized substrate/sample processing. 
Regarding claim 13, .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”) in view of Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1), Moriya et al. (US 2016/0036355 A1) and further in view of Himori (US 2011/0031217 A1 hereinafter “Himori ‘217”) as applied above in claim 7-13 above and further in view of Todorow et al. (US 2013/0154175 A1 hereinafter “Todorow”).
Regarding claim 9, Tandou in view of Kosakai, Moriya, and Himori ‘217 teaches all of the limitations of claim 7 as applied above including a fourth electrode (see teachings of Himori ‘217 as applied above), but does not explicitly teach a structure mounting surface on which an annular structure surrounding a periphery of the sample mounting surface is mounted in a recess around the periphery of the sample mounting surface and the recess is recessed from the sample mounting surface, wherein the fourth electrode is provided between the structure mounting surface and the cooling base part.
However, Himori ‘217 teaches embodiment in Fig. 3 including a structure mounting surface (comprising surface of electrostatic chuck 6 on which focus ring 5 is mounted, Fig. 3) on which an annular structure (comprising focus ring 5, Fig. 3) surrounding a periphery of the sample mounting surface (comprising top surface of 6b on which wafer W is supported, Fig. 3, paragraph [0020]) is mounted in a recess around the periphery of the sample mounting surface (comprising top surface of 6b on which wafer W is supported, Fig. 3) and the recess is recessed from the sample mounting surface, wherein an electrode (comprising 7c, Fig. 3) is provided between the structure mounting surface  (comprising surface of electrostatic chuck 6 on which focus ring 5 is mounted, Fig. 3)and the cooling base part (comprising support 4, Fig. 1, paragrpah [0025]). Himori ‘217 teaches that providing the electrode in such a configuration enables adjusting the bias distribution at the edge of a wafer and extend the life of the annular structure (comprising focus ring 5, Fig. 3, paragraph [0041]).
Further, Todorow teaches and electrostatic chuck device (comprising substrate support 116, Fig. 2, paragraph [0021],[0027]) comprising an annular structure (comprising edge ring 228, Fig. 2) supported on a structure mounting surface (comprising surface of electrostatic chuck 218 on which edge ring 228 is supported, Fig. 2) surrounding a periphery of a sample mounting surface (comprising substrate support surface 216, Fig. 2, paragraph [0027]). Todorow further teaches that one of ordinary skill in the art would be motivated to provide an annular structure (comprising edge ring 228, Fig. 2) to improve processing proximate the peripheral edge of the sample (comprising substrate 224, Fig. 3) or to protect the electrostatic chuck device/substrate support from undesired plasma exposure during processing (paragraph [0028]).Note: Tandou, Himori ‘217, and Todorow teaches an electrostatic chuck device (i.e. substrate support or mounting table) being used in a plasma processing apparatus (Tandou: abstract; Himori ‘217: abstract and paragraph [0018]; Todorow: paragraph [0019]-[002],[0041]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck device (Tandou: comprising sintered body 3, Fig. 2 and 5; comprising electrostatic chuck 102, Fig. 3A and 3B) to further include a structure mounting surface on which an annular structure surrounding a periphery of the sample mounting surface is mounted in a recess around the periphery of the sample mounting surface and the recess is recessed from the sample mounting surface, wherein the fourth electrode (Himori: 7c, Fig. 3) is provided between the structure mounting surface and the cooling base part (Tandou: 1, Fig. 2 and 5) in view of teachings of Hiimori ‘217 and Todorow in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 as a known suitable alternative configuration of an electrostatic chuck device which would enable supporting an annular structure such as a focus ring/edge ring wherein the annular structure enables improving processing proximate the peripheral edge of the sample or protecting the electrostatic chuck device/substrate support from undesired plasma exposure during processing (Tandou: .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”) in view of Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1), Moriya et al. (US 2016/0036355 A1) and further in view of Himori (US 2011/0031217 A1 hereinafter “Himori ‘217”) as applied above in claim 7-8,10-13 above and further in view of Takebayashi (US 2017/0280509 A1).
Regarding claim 14, Tandou in view of Kosakai, Moriya, and Himori ‘217 teaches all of the limitations of claim 7 as applied above including a third electrode (Tandou: 9, Fig. 5) and a fourth electrode (Himori ‘217: one of 7b and 7c, Fig. 3), but does not explicitly teach wherein the third electrode and the fourth electrode are insulated from each other with an insulating organic material.
However, as applied above in claim 7 when modifying Tandou, the third electrode (Tandou: 9, Fig. 5) and the fourth electrode (added electrode to surround third electrode 9 of Tandou in view of teachings of Himori ‘217) are disposed in a same plane between two insulating layers (Tandou: adhesive 2 and insulator 10, Fig. 5, paragraph [0043], [0067]), but is silent regarding the material of the insulating layers.
Further, Takebayashi teaches an electrostatic chuck device (comprising electrostatic chuck heater 20, Fig. 1, paragraph [0024]) and further teaches insulating adjacent electrodes (comprising ground electrode 40, correction heater 34, base heater 44, Fig. 3, paragraph [0036]) with an insulating organic material (comprising resin layers 118, 122, 128) wherein the insulating organic material (i.e. resin) provides electrical insulation between the electrodes (paragraph [0036]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the third and fourth electrodes from each other with an insulating organic material in view of teachings of Takebayashi in the apparatus of Tandou in view of Kosakai, Moriya, and Himori ‘217 as a known suitable alternative configuration of an electrostatic chuck device having a plurality of electrodes which would enable suitable electrically insulating (Takebayashi: paragraph [0036]) between adjacent electrodes for optimized sample/substrate processing.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”) in view of Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1) and Moriya et al. (US 2016/0036355 A1) as applied above in claim 1, 3, 4, 5, 6 and further in view of Himori et al. (US 2009/0199967 A1 hereinafter “Himori ‘967”).
Regarding claim 15, Tandou in view of Kosakai, Moriya teaches all of the limitations of claim 1 as applied above including a first electrode (Tandou: comprising 7, Fig. 3A and 3B, paragraph [0043], [0047]) as applied above but does not explicitly teach that the first electrode has a sheet resistance larger than 1.0 Ω/□ and smaller than 1.0×1010 Ω/□, and a thickness of the first electrode is larger than 0.5 µm and smaller than 50 µm.
However, Tandou teaches that first electrode (comprising internal electrodes 7, Fig. 3A and 3B) is for electrostatic attraction (paragraph [0043], [0047])
Additionally, Himori ‘967 teaches an electrostatic chuck (comprising 22, Fig. 1 and 2A , paragraph [0015], [0100]) including a first electrode (comprising 37, Fig. 1 and 2A) for electrostatically attracting the sample (wafer W, Fig. 1, paragraph [0100]) and that the first electrode has a sheet resistance(i.e. surface resistivity) of larger than 115 Ω/□ and smaller than 2.67 ×105 Ω/□). (paragraph [0122],[0134]; claim 4)(Note: taught range is within claimed range “larger than 1.0 Ω/□ and smaller than 1.0×1010 Ω/□”). Himori ‘967 additionally teaches that the -3 µm to 10 µm (paragraph [0148]) to achieve the desired  sheet resistance/surface resistivity.( Note: taught ranges overlap with claimed range of “larger than 0.5 µm and smaller than 50 µm”). Furthermore, Himori ‘967 teaches that such a configuration of a first electrode can enable uniform distribution of electric field in the processing space (paragraph [0135] and prevent degradation of a gate oxide film in a specialized device (paragraph [0142],[0148]). Furthermore, Himori ‘967 teaches that the sheet resistance and the thickness of the first electrode (i.e. electrode film) which is for electrostatically attracting the sample is a result-effective variable which affects the resistance of the first electrode (i.e. electrode film) and thus the electric current/field on the sample/wafer as well as processing of the sample/wafer using radio-frequency power (paragraph [0009]-[0011], [0020],[0022]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sheet resistance and the thickness of the first electrode in light of teachings of Himori ‘967 in the apparatus of Tandou in view of Kosakai, Moriya to enable uniform distribution of electric field in the processing space (Himori ‘967: paragraph [0135]) for uniform or optimized sample/substrate processing.
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of Application No. 16/649969 (reference application) in view of Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”), Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1) and Moriya et al. (US 2016/0036355 A1). Reference 16/649969 teaches that the electrodes for RF electrode or LC adjustment are in the organic material part and the organic material part is connects/bonds the electrostatic chuck part and the base part, it is understood that this limitation is taught/met). Reference application 16/649969 does not explicitly teach that the base part has a function of a cooling base and that the third electrode is insulated from the cooling base part and wherein the side surface of the third electrode is surrounded by an organic insulating material. However, Tandou teaches an electrostatic chuck device including a cooling base part (comprising electrode block 1, Fig. 2 and 5) configured to cool the sample (paragraph [0045]) and a third electrode (comprising 9, Fig. 5 insulated (via insulator 10, Fig. 5) from the cooling base part (comprising 1, Fig. 2 and 5) (paragraph [0065],[0068]). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the metallic base part to be a cooling base part to enable increased/improved temperature control of the sample to be processed (Tandou: paragraph [0045]) and further to insulate the third electrode from the cooling base part/metallic base to electrically insulate/isolate two electrodes to prevent current leakage or arcing. However, Tandou additionally teaches the third electrode (comprising 9, Fig. 5) is surrounded by insulating 
Additionally, Kosakai teaches an electrostatic chuck (comprising electrostatic chuck device 1, Fig. 1, title, abstract, paragraph [00124]) including an electrode which is a high-frequency/RF electrode (comprising high-frequency electrode 4, Fig. 1, paragraph [0146]-[0148]) wherein the electrode (comprising 4, Fig. 1) is surrounded on top and bottom surfaces by adhesion layers 4A and 70A (Fig. 1) comprising polyimide resin, silicon resin, or epoxy resin (wherein one of ordinary skill in the art can appreciate are organic insulating material) which have heat resistance (paragraph [0144]). Kosakai additionally teaches surrounding the side surface (i.e. peripheries) of the high-frequency/RF electrode (4, Fig. 1) with an adhesive layer (11, Fig. 1, paragraph [0125]).
Moriya teaches an organic adhesive layer (7, Fig. 1) configured to adhere and fix electrostatic chuck portion (4, Fig. 1) to the base (8, Fig. 1), wherein the organic adhesive layer (7, Fig. 1) surrounds a side surface of an electrode (comprising electrostatic adsorption electrode, Fig. 1) to protect the electrode from plasma or corrosive gas, wherein the organic adhesive layer comprises a silicone based resin which has excellent heat resistance, elasticity, and high plasma resistance (paragraph [0077]). Examiner notes that silicone resin is the same material disclosed in instant application paragraph [0036].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an organic insulating material such as silicone based resin to surround the side surface of the third electrode (Tandou: 9, Fig. 5) in view of teachings of Kosakai and Moriya as a known suitable alternative material for insulating and bonding a third electrode to the other electrostatic chuck components with a material that is heat resistant and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 27 Dec 2021 have been fully considered but they are not persuasive due to new grounds of rejections as necessitated by Applicant’s amendments as further explained hereunder.
Applicant argues (remarks bottom of page 15) regarding amended independent claim 1 that Tandou fails to teach or suggest an electrode surrounded by an organic insulating material on a side surface thereof. Applicant further argues that Tandou fails to teach that the adhesive layer 2 and insulator 10 are organic materials.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Tandou in view of Kosakai and Moriya, wherein Moriya teaches an organic insulating material (silicone resin) surrounding an electrode as discussed in detail above in claims rejections.
Applicant argues (remarks bottom of page 16- top of page 17) regarding amended independent claim 1 that Kosakai fails to teach or suggest an organic insulating material provided on a side surface of the electrode. Applicant further argues that Kosakai does not teach or suggest the material of the adhesion layer 11 is an organic insulating material.
Examiner responds that independent claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Tandou in view of Kosakai and Moriya. Though Kosakai is silent regarding the material of adhesion layer 11, Moriya teaches an organic insulating material (silicone resin) adhesion layer (7) surrounding an electrode as discussed in detail above in claims rejections.
Applicant argues (remarks page 17) regarding double patenting that claim 1 and dependent claims are not obvious over Application No. 16/649969 in view of Tandou in view of the claimed amendments and the arguments provide the in the remarks date 27 Dec 2021.
Examiner responds that double patenting rejection has been modified considering applicant’s amendments. Currently claim 1 and dependent claims doublet patenting rejection are obvious over Application No. 16/649969 (reference application) in view of Tandou et al. (US 2015/0248994 A1 hereinafter “Tandou”), Kosakai (Kosakai et al. (WO2016080502A1 hereinafter “Kosakai” and referring to English equivalent US 2019/0088517 A1) and Moriya et al. (US 2016/0036355 A1), as discussed in detail above.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-19 are also rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716     
/RAM N KACKAR/Primary Examiner, Art Unit 1716